Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered April 13, 1984, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The victim in this case died as a result of multiple fractures of the skull, jaw and nose, and contusions and lacerations of the face and scalp with internal hemorrhage. His blood alcohol content was .06 and a small amount of barbiturates were found in his blood and urine. The death was labeled a homicide by the Medical Examiner.
*487The defendant was arrested four days after the incident. His body was free of any cuts or bruises. The defendant eventually informed the police that he had been involved in a fight with the victim; however, he claimed that he had merely acted in self-defense.
It is the People’s burden to disprove the defense of justification beyond a reasonable doubt (see, Penal Law § 25.00 [1]; People v Reed, 40 NY2d 204, 209). When viewed in the light most favorable to the People, the evidence adduced at the trial was sufficient in quantity and quality to support the conclusion that the defendant unjustifiably caused the death of the victim (see, People v Kibbe, 35 NY2d 407).
We have examined the defendant’s remaining contentions and find them to be either unpreserved or devoid of merit. Eiber, J. P., Kunzeman, Kooper and Spatt, JJ., concur.